DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pre-Med unit-dose drug containing chamber” in line 4. The phrase “pre-Med” renders the claim indefinite because it is unclear what the limitation refers to. For examination purposes, the Examiner will interpret the limitation as being a unit-dose drug containing chamber.  See MPEP § 2173.05(d).
Claim 1 recites “a pre-filled unit-dose drug containing chamber” in line 14-15. The phrase “pre-filled” renders the claim indefinite because it is unclear whether the limitation “a pre-filled unit-dose drug containing chamber” is the same as “a pre-Med unit-dose drug containing chamber” in line 4. For examination purposes, the Examiner will interpret the limitations as being the same unit-dose drug containing chamber.  See MPEP § 2173.05(d).
Claims 2-35 are similarly rejected by virtue of their dependency upon claim 1. 
Claim 5 recites “the drug delivery assembly housing” in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the housing of the single-use, disposable, drug delivery assembly 
Claim 8 recites “the at least second, injection-ready position” in lines 11-12. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the 
Claim 8 recites “a distal extremity” in line 11. The phrase renders the claim indefinite because it is unclear whether the limitation is a different distal extremity than what is claimed in line 6, or the same. For examination purposes, the Examiner will interpret the limitation as being the same distal extremity. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the distal extremity”. See MPEP § 2173.05(d).
Claim 9 recites “the drug delivery assembly body” in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the drug delivery assembly housing”
Claims 10-19 are similarly rejected by virtue of their dependency upon claim 9. 
Claim 12 recites “the distal abutment” in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the located at the distal extremity”.
Claim 12 recites “the first, shielding position” in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a first, shielding position”.
Claim 13 recites “the first, shielding position” in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a first, shielding position”.
Claim 13 recites “the needle guard” in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a needle guard”.
Claim 13 recites “the peripheral flange” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a peripheral flange”.
Claim 14 recites “the peripheral flange” in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a peripheral flange”.
Claim 14 recites “the needle guard” in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a needle guard”.
Claim 14 recites “the third, wake up position” in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a third, wake up position”.
Claim 15 recites “the distal extremity abutment surfaces” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “
Claim 15 recites “the intermediate abutment projection” in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “an intermediate abutment projection”.
Claim 16 recites “the corresponding grooves” in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “
Claim 16 recites “said drive motor gear engagement means” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a drive motor gear engagement means”.
Claim 17 recites “the drive motor gear engagement means” in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a drive motor gear engagement means”.
Claim 17 recites “said drive motor gear” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a drive motor gear”.
Claim 17 recites “the first inner wall surface” in line 8. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a first inner wall surface”.
Claim 19 is similarly rejected by virtue of their dependency upon claim 17. 
Claim 18 recites “the distal extremity abutment surface” in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a distal extremity abutment surface”.
Claim 18 recites “the longitudinal abutment” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a longitudinal abutment”.
Claim 18 recites “the second inner wall surface” in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a second inner wall surface”.
Claim 18 recites “the first inner wall surface” in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a first inner wall surface”.
Claim 19 recites “said pre-constrained elastic disengagement assembly” in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a pre-constrained elastic disengagement assembly”. 
Claim 19 recites “the disengagement assembly” in line 9. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the pre-constrained elastic disengagement assembly”. 
Claim 19 recites “the abutment projection” in line 10. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “an abutment projection”. 
Claim 19 recites “the abutment projection” in line 10. The phrase “the abutment projection” renders the claim indefinite because it is unclear whether the limitation refers to the intermediate abutment projection, the longitudinal abutment, or the abutment located at the distal extremity. For examination purposes, the Examiner will interpret the limitation as being the longitudinal abutment.  See MPEP § 2173.05(d).
Claim 20 recites “the needle guard” in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a needle guard”.
Claim 20 recites “the wake up position” in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the third, wake up position”.
Claims 22-25 are similarly rejected by virtue of their dependency upon claim 20. 
Claim 21 recites “the activation circuit” in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “an activation circuit”.
Claim 21 recites “the needle guard” in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a needle guard”.
Claim 21 recites “said third, or “wake-up” position” in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a third, or “wake-up” position”.
Claim 21 recites “said switch” in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a switch”.
Claim 25 recites “the programmable control system” in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a programmable control system”.
Claim 27 recites “the outer surface of said needle guard” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “an outer surface of said needle guard”.
Claim 28 recites “the outer surface of said needle guard” in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “an outer surface of said needle guard”.
Claim 28 recites “said activation switch means” in line 2. The phrase “activation switch” renders the claim indefinite because it is unclear whether the limitation is the same as “said switch activation means” in the disclosure. For examination purposes, the Examiner will interpret the limitations as being said switch activation means.  See MPEP § 2173.05(d).
Claim 29 recites “the outer surface of said needle guard” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “an outer surface of said needle guard”.
Claim 29 recites “said activation switch means” in line 2. The phrase “activation switch” renders the claim indefinite because it is unclear whether the limitation is the same as “said switch activation means” in the disclosure. For examination purposes, the Examiner will interpret the limitations as being said switch activation means.  See MPEP § 2173.05(d). 
Claim 30 recites “a second microswitch” in lines 2-3. The phrase “second” renders the claim indefinite because it is unclear since there is no recitation of a first microswitch. For examination purposes, the Examiner will interpret the limitations as being said switch activation means.  See MPEP § 2173.05(d).
Claim 30 recites “the needle guard” in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a needle guard”.
Claim 30 recites “said second position” in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a second position”.
Claim 30 recites “said switch” in lines  5-6. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a switch”.
Claims 31 and 32 are similarly rejected by virtue of their dependency upon claim 30. 
Claim 31 recites “said first “activation” microswitch” in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a first “activation” microswitch”.
Claim 32 recites “said switch activation means” in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “
Claim 33 recites “the drive motor assembly” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a drive motor assembly”.
Claim 33 recites “the needle brake drive motor gear” in line 9. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a needle brake drive motor gear”.
Claim 33 recites “the screw threaded piston drive gear” in line 9. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the
Claim 33 recites “the longitudinal body” in line 13. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “ a longitudinal body”.
Claim 35 is similarly rejected by virtue of their dependency upon claim 33. 
Claim 34 recites “the programmable control system” in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a programmable control system”.
Claim 34 recites “the wake-up switch” in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a wake-up switch”.
Claim 34 recites “the skin sensor” in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a skin sensor”.
Claim 34 recites “the needle guard” in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a needle guard”.
Claim 34 recites “the drive motor” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a drive motor”.
Claim 34 recites “the drive motor gear assembly” in line 9. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a drive motor gear assembly”.
Claim 34 recites “the drive motor gear” in line 9. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a drive motor gear”.
Claim 34 recites “the distal abutment” in line 10. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a distal abutment”.
Claim 34 recites “the abutment projection” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “an abutment projection”.
Claim 34 recites “the needle brake” in lines 11-12. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a needle brake”.
Claim 34 recites “the second, injection ready position” in lines 12-13. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a second, injection ready position”.
Claim 34 recites “the activation circuit” in lines 14. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “an activation circuit”.
Claim 34 recites “the screw threaded piston drive gear” in lines 16. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a screw threaded piston drive gear”.
Claim 34 recites “the screw thread” in line 16. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a screw thread”.
Claim 34 recites “the injection cycle” in line 19. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “an injection cycle”.
Claim 35 recites “the injection cycle” in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “an injection cycle”.
Claim 35 recites “the drive motor” in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a drive motor”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slate et al. (U.S. PUB No. 2016/0271326), hereinafter Slate
Regarding claim 1, Slate discloses automatic injector device (autoinjector 114 – it is noted that all reference characters cited below refer to FIGS. 1 and 2 unless otherwise noted) comprising: 
a single-use, disposable, drug delivery assembly (cassette 112), comprising a housing (housing 126) and a syringe assembly (syringe 128) located at least partially within the housing (housing 126 having hollow, tubular shaped structure for holding a hypodermic syringe 128, paragraph [55]), said syringe assembly including a plunger (plunger 136), a pre-Med unit-dose drug containing chamber (fluid chamber 132), and needle (needle 130) , said plunger, drug containing chamber and needle being configured and dimensioned to function as an injection syringe (paragraph [55]); 
a reusable motorized transmission assembly (re-usable drive mechanism or autoinjector 114) comprising a housing (cradle 116), a motor (motors 118 and 120) and transmission assembly located within the housing (see FIG. 1), said transmission assembly being configured and dimensioned to engage the plunger of said syringe in the drug delivery assembly and expel said unit dose drug from the drug containing chamber, into the needle and out of the drug delivery assembly (linear drive system of the second motor 120 pushes on the stopper 136 of the syringe 128 to expel medicament from the fluid chamber 132 of the syringe 128, paragraph [65]);
wherein said single-use disposable drug delivery assembly (cassette 112) and said reusable motorized transmission assembly (autoinjector 112) are in substantial axial alignment along a longitudinal axis (see FIG. 1 and 2) defined by the syringe (syringe 128), plunger (plunger 136), pre-filled unit-dose drug containing chamber (fluid chamber 132), and needle (needle 130); and
wherein the housing of the single-use, disposable, drug delivery assembly (cassette 112) is removably coupled to the housing of the reusable motorized transmission assembly (autoinjector 114 includes a cradle 116 that is dimensioned to receive and hold the cassette 112) via a coupling system (protrusion 146a; respective recesses 148a and 148b) configured and dimensioned to provide substantial axial alignment between said single-use disposable drug delivery assembly and said reusable motorized transmission assembly (recesses 148a and 148b to stabilize the cassette 112 on autoinjector 114, paragraph [57]; see FIG. 1 and 2).
Regarding claim 2, Slate teaches the claimed invention as discussed above concerning the rejection of claim 1, and Slate further teaches wherein the coupling system (protrusion 146a; respective recesses 148a and 148b)  is operable by hand (see FIG. 1and 2; cassette 112 [] may be mounted on the autoinjector 114, as shown in FIG. 1, by merely inserting the cassette 112 into the cradle 116 of the autoinjector).
Regarding claim 26, Slate teaches the claimed invention as discussed above concerning the rejection of claim 1, and Slate further teaches wherein said single-use, disposable, drug delivery assembly (cassette 112) further comprises a needle guard (protective cover 138) comprising switch activation means (cassette detection switch actuator 372a, paragraph [91]; the Examiner notes the controller 319 indicates when the system is ready for use and further, for the removal of the protective shield for injection).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-16, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Slate (U.S. PUB No. 2016/0271326), in further view of Kouyoumjian et al. (U.S. PUB No. 2013/0245604) hereinafter Kouyoumjian.
Regarding claim 3, Slate teaches the claimed invention as discussed above concerning the rejection of claim 1, and Slate further teaches wherein the coupling system (protrusion 146a; respective recesses 148a and 148b) enables substantially axially aligned coupling of the single-use, disposable, drug delivery assembly (cassette 112) and the reusable motorized transmission assembly together (recesses 148a and 148b to stabilize the cassette 112 on autoinjector 114, paragraph [57]; see FIG. 1 and 2). 
However, Slate doesn’t expressly state that said coupling system comprises snap lock coupling members comprising a male, insertion part and a corresponding female, receiving part, disposed at one of a distal extremity of the housing of said reusable motorized transmission assembly and a proximal extremity of the housing of said single-use disposable drug delivery assembly or vice-versa.
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) wherein the coupling system (connection mechanism, paragraph [191])  enables substantially axially aligned coupling of the single-use, disposable, drug delivery assembly and the reusable motorized transmission assembly together (interface 200 and the cartridge housing 40 to be axially coupled, paragraph [191]) in that in that said coupling system comprises snap lock coupling members (interference fit, form fit, or snap lock, paragraph [191]), comprising a male, insertion part (outwardly protruding member 48; see FIG. 11) and a corresponding female, receiving part (first and second recess 217, 219; see FIG. 11) disposed at one of a distal extremity of the housing (located near the distal end of the cartridge housing 40, paragraph [191])  of said reusable motorized transmission assembly and a proximal extremity of the housing of said single-use disposable drug delivery assembly or vice-versa (see FIG. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a snap lock with male and female members located at the proximal and distal ends of the disposable drug delivery housing and reusable autoinjector housing respectively, as doing so would allow for the interface of the reusable housing and the disposable cartridge housing to be axially coupled (paragraph [191]).
Regarding claim 4, Slate teaches the claimed invention as discussed above concerning the rejection of claim 1, and Slate further teaches wherein the coupling system (protrusion 146a; respective recesses 148a and 148b) enables removal of the single-use, disposable, drug delivery assembly (cassette 112) from the reusable motorized transmission assembly (autoinjector 114).
However, Slate doesn’t expressly state that said coupling system comprises snap lock coupling members comprising a male, insertion part and a corresponding female, receiving part, disposed at one of a distal extremity of the housing of said reusable motorized transmission assembly and a proximal extremity of the housing of said single-use disposable drug delivery assembly or vice-versa; and 
said corresponding female, receiving part comprises a twist-release enabling member providing for twist-release of said male, insertion part from said female, receiving part.
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) in that said coupling system (connection mechanism, paragraph [191]) comprises snap lock coupling members (interference fit, form fit, or snap lock, paragraph [191]), comprising a male, insertion part (outwardly protruding member 48; see FIG. 11) and a corresponding female, receiving part (first and second recess 217, 219; see FIG. 11) disposed at one of a distal extremity of the housing (located near the distal end of the cartridge housing 40, paragraph [191])  of said reusable motorized transmission assembly and a proximal extremity of the housing of said single-use disposable drug delivery assembly or vice-versa (see FIG. 11); and 
said corresponding female, receiving part comprises a twist-release enabling member providing for twist-release of said male, insertion part from said female, receiving part (connector mechanism that connects the medicated module to the auto-injector device can be any connector mechanism, such as threads, snap fits, bayonet, lure lock, or combination of these designs, paragraph [44]; the Examiner notes a combination of the present design with threads require twist enabling of the connecting members to release and decouple from each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a snap lock with male and female members located at the proximal and distal ends of the disposable drug delivery housing and reusable autoinjector housing respectively where the male and female members couple and decouple via a twisting motion, as doing so would allow for the interface of the reusable housing and the disposable cartridge housing to be axially coupled and to be coupled to matching corresponding hubs (paragraph [181 and 191]).
Regarding claim 5, Slate teaches the claimed invention as discussed above concerning the rejection of claim 1, and Slate further teaches wherein the drug delivery assembly (cassette 312, see FIG. 11A) further comprises a needle guard (needle shield 326c) configured and dimensioned to be housed at least partially  (see FIG. 11A-C) within the drug delivery assembly housing (cassette housing 330), and coaxially movable along the longitudinal axis between a first, shielding position completely covering a distal extremity of the needle (removable needle shield 326c covering the injection needle, see paragraph [84]).
However, Slate doesn’t expressly state a second, injection-ready position, and further, claim 5 does not define what a second, injection-ready position are. For the purposes of examination, the Examiner has interpreted the second, injection-ready position as the position located intermediate the first, shielding position, and the fourth irreversible safety position, when the shield has partially covered the needle. 
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) with a second, injection-ready position (movable needle guard or shield is configured to move axially in both the distal and proximal directions, paragraph [38]; guard 1242 has one or more inwardly protruding features, drive teeth, pips, or like structures 1212 that run in one or more tracks 1213 or guide ways formed in the outer surface of bypass housing 1252. As shown in FIG. 52, track 1213 can be described as four paths, 1219, 1214, 1215, and 1216, paragraph [390]; the Examiner notes it is inherent as the needle guard goes from fully shielding the needle to being fully extended, leaving the needle fully uncovered, that there will be an intermediate position where the needle will be partially covered by the needle guard).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a second, injection-ready position, as doing so would allow for a pre-use state where needles have yet to pierce septa, as taught by Kouyoumjian (paragraph [388]).
Regarding claim 6, Slate teaches the claimed invention as discussed above concerning the rejection of claim 1, and Slate further teaches wherein the drug delivery assembly (cassette 312, see FIG. 11A) further comprises a needle guard (needle shield 326c) configured and dimensioned to be housed at least partially  (see FIG. 11A-C) within the drug delivery assembly housing (cassette housing 330), and coaxially movable along the longitudinal axis between a first, shielding position completely covering a distal extremity of the needle (removable needle shield 326c covering the injection needle, see paragraph [84]).
However, Slate doesn’t expressly state a second, injection-ready position, and a third, wake-up position.
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) with a second, injection-ready position (movable needle guard or shield is configured to move axially in both the distal and proximal directions, paragraph [38]; the Examiner notes it is inherent as the needle guard goes from fully shielding the needle to being fully extended, leaving the needle fully uncovered, that there will be an intermediate position where the needle will be partially covered by the needle guard), and a third, wake-up position (movable needle guard or shield is configured to move axially in both the distal and proximal directions, paragraph [38]; guard 1242 has one or more inwardly protruding features, drive teeth, pips, or like structures 1212 that run in one or more tracks 1213 or guide ways formed in the outer surface of bypass housing 1252. As shown in FIG. 52, track 1213 can be described as four paths, 1219, 1214, 1215, and 1216, paragraph [390]; the Examiner notes it is inherent as the needle guard goes from fully shielding the needle to being fully extended, leaving the needle fully uncovered, that there will be an intermediate position where the needle will be partially covered by the needle guard that is located further than that of the second, injection-ready position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a second, injection-ready position, and a third, wake-up position, as doing so would allow for a pre-use state where needles have yet to pierce septa, as taught by Kouyoumjian (paragraph [388]).
Regarding claim 7, Slate teaches the claimed invention as discussed above concerning the rejection of claim 1, and Slate further teaches wherein the drug delivery assembly (cassette 312, see FIG. 11A) further comprises a needle guard (needle shield 326c) configured and dimensioned to be housed at least partially  (see FIG. 11A-C) within the drug delivery assembly housing (cassette housing 330), and coaxially movable along the longitudinal axis between a first, shielding position completely covering a distal extremity of the needle (removable needle shield 326c covering the injection needle, see paragraph [84]), and a fourth, irreversible, safety position located distally of said first position. (removing the needle shield from the syringe 326 and withdrawing it from inside the cassette 312, see paragraph [91]).
However, Slate doesn’t expressly state a second, injection-ready position, and a third, wake-up position.
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) with a second, injection-ready position (movable needle guard or shield is configured to move axially in both the distal and proximal directions, paragraph [38]; the Examiner notes it is inherent as the needle guard goes from fully shielding the needle to being fully extended, leaving the needle fully uncovered, that there will be an intermediate position where the needle will be partially covered by the needle guard), and a third, wake-up position (movable needle guard or shield is configured to move axially in both the distal and proximal directions, paragraph [38]; guard 1242 has one or more inwardly protruding features, drive teeth, pips, or like structures 1212 that run in one or more tracks 1213 or guide ways formed in the outer surface of bypass housing 1252. As shown in FIG. 52, track 1213 can be described as four paths, 1219, 1214, 1215, and 1216, paragraph [390]; the Examiner notes it is inherent as the needle guard goes from fully shielding the needle to being fully extended, leaving the needle fully uncovered, that there will be an intermediate position where the needle will be partially covered by the needle guard that is located further than that of the second, injection-ready position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a second, injection-ready position, and a third, wake-up position, as doing so would allow for a pre-use state where needles have yet to pierce septa, as taught by Kouyoumjian (paragraph [388]).
Regarding claim 8, Slate teaches the claimed invention as discussed above concerning the rejection of claim 1, and Slate further teaches wherein the drug delivery assembly (cassette 312, see FIG. 11A) further comprises a needle guard (needle shield 326c), and wherein: the needle guard is configured and dimensioned to be housed at least partially  (see FIG. 11A-C) within the drug delivery assembly housing (cassette housing 330), and coaxially movable along the longitudinal axis between at least a first, shielding position completely covering a distal extremity of the needle (removable needle shield 326c covering the injection needle, see paragraph [84]), and a fourth, irreversible, safety position located distally of said first position. (removing the needle shield from the syringe 326 and withdrawing it from inside the cassette 312, see paragraph [91]).
However, Slate doesn’t expressly state a needle guard brake, at least a second, injection position; and the needle guard brake configured and dimensioned to selectively engage or disengage the needle guard to restrict and/or allow coaxial movement of said needle guard between the at least first, shielding position completely covering a distal extremity of the needle, and the at least second, injection-ready position.
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) with a needle guard brake (drive tooth 1212 and tracks 1213; see FIG. 53 and 57), at least a second, injection position (movable needle guard or shield is configured to move axially in both the distal and proximal directions, paragraph [38]; the Examiner notes it is inherent as the needle guard goes from fully shielding the needle to being fully extended, leaving the needle fully uncovered, that there will be an intermediate position where the needle will be partially covered by the needle guard); and the needle guard brake configured and dimensioned to selectively engage or disengage the needle guard (guard 1242) to restrict and/or allow coaxial movement of said needle guard between the at least first, shielding position completely covering a distal extremity of the needle (distal needle 1203, see FIG. 52), and the at least second, injection-ready position (drive tooth 1212 is blocked from further axial movement and the guard (and device) is "locked" in a guarded position where the distal end of the needle is completely and safely covered by guard 1242, paragraph [390]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a second, injection-ready position, and a needle guard brake designed to restrict movement of the needle guard between shielded and unshielded positions. Doing so would allow for a pre-use state where needles have yet to pierce septa and a mechanism for locking the needle in a covered position for safety, as taught by Kouyoumjian (paragraph [388 and 390]).
Regarding claim 9, Slate teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Slate doesn’t expressly state the drug delivery assembly further comprises a needle guard brake, wherein said needle guard brake comprises: 
a longitudinal body, housed at least partially within the drug delivery assembly body and having an own longitudinal axis disposed in spaced apart parallel alignment with the longitudinal axis of the syringe assembly, the longitudinal body having a proximal extremity and a distal extremity.
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) with the drug delivery assembly (auto-injector drug delivery device 10, FIG. 1A) further comprises a needle guard brake (drive tooth 1212 and tracks 1213; see FIG. 53 and 57), wherein said needle guard brake comprises: 
a longitudinal body (see FIG. 53), housed at least partially within the drug delivery assembly body (see FIG. 53; the Examiner notes teeth elements 1212 can be see housed within guard 1242, and further within drug delivery device 10) and having an own longitudinal axis disposed in spaced apart parallel alignment with the longitudinal axis of the syringe assembly, the longitudinal body having a proximal extremity and a distal extremity (see FIG. 57 below; the Examiner notes drive tooth 1212 with longitudinal body having inherent proximal and distal ends).
[AltContent: textbox (Proximal
Distal)]
    PNG
    media_image1.png
    235
    327
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a needle guard brake with longitudinal body and axis having proximal and distal extremities. Doing so would allow for engagement with the needle guard as it travels in proximal and distal directions as to lock it in place once injection is complete, as taught by Kouyoumjian (paragraph [391]).
Regarding claim 10, Slate teaches the claimed invention as discussed above concerning the rejection of claim 9, and Slate further teaches wherein said brake (brake position, paragraph [88]) further comprises drive motor gear engagement means (when the first motor 350 is operated, the rack and pinion drive system 352 moves the drive link 352c, paragraph [79]; brake position information allows the controller 319 to stop the first motor 350, paragraph [88]).
However, Slate doesn’t expressly state brake is a needle guard brake wherein said needle guard brake further comprises drive motor gear engagement means located at the proximal extremity of the longitudinal body, configured and dimensioned to engage with, and be releasable from, a drive motor gear housed within the reusable motorized transmission assembly.
Kouyoumjian teaches a an autoinjector device with user activation interfacing for medicine dosage (abstract and background) wherein said needle guard brake (drive tooth 1212 and tracks 1213; see FIG. 53 and 57) further comprises drive motor gear engagement means (gearing arrangement 646 and transfer shaft 670; see FIG. 26) located at the proximal extremity of the longitudinal body (gearing arrangement 640 is mechanically linked to a proximal portion of the telescoping piston rod 614, paragraph [303]; see FIG. 26), configured and dimensioned to engage with, and be releasable from, a drive motor gear (gear arrangement 640, see FIG. 26) housed within the reusable motorized transmission assembly (drive train arrangement 600).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a needle guard brake with motor gear engagements means located proximally configured to engage with motor gear within motor assembly. Doing so would allow for brake engagement with the needle guard as it travels in proximal and distal directions as driven by the forces from the driver, as taught by Kouyoumjian (paragraph [303]).
Regarding claim 11, Slate teaches the claimed invention as discussed above concerning the rejection of claim 10, however, Slate doesn’t expressly state wherein said drive motor gear engagement means located at the proximal extremity of the longitudinal body comprises a grooved bore located proximate, and extending up to, the proximal extremity of said longitudinal body.
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) wherein said drive motor gear engagement means (gearing arrangement 646 and transfer shaft 670; see FIG. 26) located at the proximal extremity of the longitudinal body (gearing arrangement 640 is mechanically linked to a proximal portion of the telescoping piston rod 614, paragraph [303]; see FIG. 26) comprises a grooved bore (transfer shaft 670; see FIG. 26) located proximate, and extending up to, the proximal extremity of said longitudinal body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a motor gear engagement means located proximally configured with a groove and bore. Doing so would allow for engagement with the corresponding gear members to operate the driver, as taught by Kouyoumjian (paragraph [316]; see FIG. 26).
Regarding claim 12, Slate teaches the claimed invention as discussed above concerning the rejection of claim 9, however, Slate doesn’t expressly state wherein said needle guard brake further comprises an abutment located at the distal extremity of the longitudinal body, said distal extremity abutment comprising a distal abutment surface and a proximal abutment surface, the distal abutment surface of the distal abutment being configured and dimensioned to engage: before use of the device, in the first, shielding position, with a first inner wall surface of the drug delivery assembly housing.
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) wherein said needle guard brake (drive tooth 1212 and tracks 1213; see FIG. 53 and 57) further comprises an abutment (drive tooth 1212) located at the distal extremity (path 1219) of the longitudinal body, said distal extremity abutment comprising a distal abutment surface and a proximal abutment surface (the Examiner notes drive tooth 1212` includes surfaces on all sides, and will inherently have a distal and proximal surface), the distal abutment surface of the distal abutment being configured and dimensioned to engage: before use of the device, in the first, shielding position, with a first inner wall surface of the drug delivery assembly housing (guard 1242 is rotationally constrained by outer housing 1210 and has one or more drive teeth 1212 that are initially in path 1219 of track 1213 on bypass housing 1252, paragraph [391]; see FIG. 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a needle guard brake with abutment having distal surface configured to engage with drug delivery assembly housing. Doing so would lock the guard into place as well as supply user feedback like an audible cue, as taught by Kouyoumjian (paragraph [390-391]; see FIG. 57).
Regarding claim 13, Slate teaches the claimed invention as discussed above concerning the rejection of claim 9, however, Slate doesn’t expressly state wherein said needle guard brake further comprises an abutment located at the distal extremity of the longitudinal body, said distal extremity abutment comprising a distal abutment surface and a proximal abutment surface, the proximal abutment surface of the distal abutment being configured and dimensioned to engage: before use of the device, in the first, shielding position, with a distal surface of the peripheral flange of the needle guard.
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) wherein said needle guard brake (drive tooth 1212 and tracks 1213; see FIG. 53 and 57) further comprises an abutment (drive tooth 1212) located at the distal extremity (path 1219) of the longitudinal body, said distal extremity abutment comprising a distal abutment surface and a proximal abutment surface (the Examiner notes drive tooth 1212` includes surfaces on all sides, and will inherently have a distal and proximal surface), the proximal abutment surface of the distal abutment being configured and dimensioned to engage: before use of the device, in the first, shielding position, with a distal surface of the peripheral flange of the needle guard (guard 1242 is rotationally constrained by outer housing 1210 and has one or more drive teeth 1212 that are initially in path 1219 of track 1213 on bypass housing 1252, paragraph [391]; see FIG. 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a needle guard brake with abutment having proximal surface configured to engage with drug delivery assembly housing. Doing so would lock the guard into place as well as supply user feedback like an audible cue, as taught by Kouyoumjian (paragraph [390-391]; see FIG. 57).
Regarding claim 14, Slate teaches the claimed invention as discussed above concerning the rejection of claim 9, however, Slate doesn’t expressly state wherein said needle guard brake further comprises an intermediate abutment projection located on a peripheral surface of the longitudinal body between said distal and proximal extremities, which abutment projection engages with a proximal surface of the peripheral flange of the needle guard after said needle guard has moved passed the third, wake up position.
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) wherein said needle guard brake (drive tooth 1212 and tracks 1213; see FIG. 53 and 57) further comprises an intermediate abutment projection (drive tooth 1212 and path 1214, see FIG. 57) located on a peripheral surface of the longitudinal body (see FIG. 57) between said distal and proximal extremities (path 1219 and path 1214), which abutment projection engages with a proximal surface of the peripheral flange of the needle guard after said needle guard has moved passed the third, wake up position (guard continues to move proximally, the drive teeth move from path 1214 passed transition point 1214a into path 1215 causing further rotation of the bypass housing, paragraph [391]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a needle guard brake with intermediate abutment configured to engage with needle guard as it moves from its initial position. Doing so would lock the guard into place as it travels from its initial position to post injection while alerting the user of completion with audible cues, as taught by Kouyoumjian (paragraph [390-391]; see FIG. 57).
Regarding claim 15, Slate teaches the claimed invention as discussed above concerning the rejection of claim 9, however, Slate doesn’t expressly state wherein the needle guard brake is further defined in that the distal extremity abutment surfaces and the intermediate abutment projection are in substantial alignment on the longitudinal body.
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) wherein the needle guard brake (drive tooth 1212 and tracks 1213; see FIG. 53 and 57) is further defined in that the distal extremity abutment surfaces and the intermediate abutment projection (drive teeth 1212 at path 1219 and path 1214) are in substantial alignment on the longitudinal body (see FIG. 57; the Examiner notes drive tooth positioned proximally and distally depending on its oath location in trach 1213, and that specifically in positions B, C, and D that the teeth are in substantial alignment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a needle guard brake with distal and intermediate abutments in alignment, as doing so would lock the guard to move between a proximal and distal direction, as taught by Kouyoumjian (paragraph [391]; see FIG. 57).
Regarding claim 16, Slate teaches the claimed invention as discussed above concerning the rejection of claim 9, however, Slate doesn’t expressly state wherein the motor housed within said reusable motorized transmission assembly housing comprises a toothed drive motor gear configured and dimensioned to engage with the corresponding grooves of said drive motor gear engagement means located at the proximal extremity of the longitudinal body.
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) wherein the motor (motor 530, FIG. 22) housed within said reusable motorized transmission assembly housing comprises a toothed drive motor gear (gearing arrangement 540) configured and dimensioned to engage with the corresponding grooves of said drive motor gear engagement means (gearing arrangement 540 and transfer shaft 670 (not cited in this figure but shaft seen similar here as in FIG. 26); see FIG. 22) located at the proximal extremity of the longitudinal body (gearing arrangement 540 is mechanically linked to a proximal portion of the first telescoping piston rod 514, paragraph [272]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a drive motor gear and teeth configuration, as doing so would provide a driving force to act on the drug delivery assembly to move the stopper in a distal direction, as taught by Kouyoumjian (paragraph [272-274]; see FIG. 57).
Regarding claim 33, Slate teaches the claimed invention as discussed above concerning the rejection of claim 1, however, Slate doesn’t expressly state wherein said transmission assembly further comprises: a drive motor gear assembly; a programmable control system configured to command and control the functioning of the automatic injector; and a screw threaded piston having a proximal extremity and a distal extremity, the screw threaded piston being connected to, and driven by, the drive motor assembly via a piston drive gear of the drive motor gear assembly the needle brake drive motor gear and the screw threaded piston drive gear being disposed within the drive motor gear assembly in a substantially parallel and spaced apart alignment, wherein the screw threaded piston drive gear is axially aligned with the longitudinal axis of the syringe assembly, and the needle brake drive motor gear is axially aligned with the longitudinal body; the screw threaded piston engaging the plunger of the syringe via the distal extremity of said screw threaded piston in response to programmed motor driven movement of the drive motor gear assembly; said programmed motor driven movement being commanded and controlled by the programmable control system. 
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) wherein said transmission assembly further comprises: a drive motor gear assembly means (gearing arrangement 646 and transfer shaft 670); a programmable control system (microcontroller 302, FIG. 19) configured to command and control the functioning of the automatic injector; and a screw threaded piston (piston rod 616) having a proximal extremity and a distal extremity (see FIG. 26), the screw threaded piston being connected to, and driven by, the drive motor assembly via a piston drive gear of the drive motor gear assembly the needle brake drive motor gear and the screw threaded piston drive gear being disposed within the drive motor gear assembly in a substantially parallel and spaced apart alignment (gearing arrangement 646 comprises three compound reduction gears 652, 654, and 656, paragraph [312]), wherein the screw threaded piston drive gear is axially aligned with the longitudinal axis of the syringe assembly (see FIG. 26), and the needle brake drive motor gear is axially aligned with the longitudinal body (see FIG. 26); the screw threaded piston engaging the plunger of the syringe via the distal extremity of said screw threaded piston (piston rod 616 is illustrated in FIG. 27 and comprises a telescope plunger 644, paragraph [314]) in response to programmed motor driven movement of the drive motor gear assembly; said programmed motor driven movement being commanded and controlled by the programmable control system (controller may be programmed so that the first and the second independent mechanical drivers 502, 506 may be operated, paragraph [293]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to provide a transmission assembly consisting off a drive motor with gear and tooth mechanism, a piston, and control system. Doing so would allow for the device to be preset to automatically implement a calculated force sufficient enough to make move piston in conjunction with gear/teeth as to inject precalculated amounts of medicine, as taught by Kouyoumjian (paragraph [280-93, 312-314])
Regarding claim 35, Slate teaches the claimed invention as discussed above concerning the rejection of claim 33, however, Slate doesn’t expressly state wherein the programmable control system is configured to determine completion of the injection cycle by electrical power consumption analysis of the drive motor.
Kouyoumjian teaches an autoinjector device with user activation interfacing for medicine dosage (abstract and background) wherein the programmable control system (microcontroller 302, FIG. 19) is configured to determine completion of the injection cycle by electrical power consumption analysis of the drive motor (controller can be programmed to monitor the amount of electrical energy remaining in the battery 306, paragraph [265]; device may include a mechanism for determining whether there is sufficient power available in the battery 306 to deliver the next dose, or it will automatically prevent that dose from being dispensed, paragraph [265])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Slate to include the teachings of Kouyoumjian to configure the control system to analyze power consumption as to monitor the injection cycle, as doing so would allow the device to predict the likelihood on injection completion as taught by Kouyoumjian (paragraph [265]).
Allowable Subject Matter
Claims 17-25, 27-32, and 34 would be allowable (with the resolution of any claim objection issues) if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Dependent claim 17 (and further claim 19 by virtue of dependency) requires wherein said needle guard brake further comprises a pre-constrained elastic disengagement assembly configured and dimensioned to: disengage the drive motor gear engagement means of the longitudinal body from said drive motor gear; and bias said longitudinal body in a distal direction towards a second inner wall surface of the drug delivery assembly housing, where the second inner wall surface is different to and located in a distal direction from, the first inner wall surface which could not be found or was not suggested in the prior art of record in combination with the subject matter of claim 1, upon which it depends.
Dependent claim 18 requires wherein the distal extremity abutment surface of the longitudinal abutment on the longitudinal body is configured and dimensioned to engage: after disengagement of the needle brake, with the second inner wall surface of the drug delivery assembly housing, said second inner wall surface being different to, and located in a distal direction from, the first inner wall surface which could not be found or was not suggested in the prior art of record in combination with the subject matter of claim 1, upon which it depends. 
Dependent claim 20 (and further claims 22-25 by virtue of dependency) requires wherein the drug delivery assembly housing further comprises an activation circuit configured to electrically wake up the automatic injector device when the needle guard is moved into the wake-up position which could not be found or was not suggested in the prior art of record in combination with the subject matter of claim 1, upon which it depends.
Dependent claim 21 requires wherein the activation circuit comprises a “wake-up” microswitch configured to send an activation or “wake-up” signal to a programmable control system located within the reusable motorized transmission assembly, said activation signal being generated when the needle guard is moved into said third, or “wake-up” position over said switch which could not be found or was not suggested in the prior art of record in combination with the subject matter of claim 1, upon which it depends.
Dependent claim 27 requires wherein said switch activation means is a switch engagement ridge located longitudinally in axial longitudinal alignment with the longitudinal axis along the outer surface of said needle guard which could not be found or was not suggested in the prior art of record in combination with the subject matter of claims 1 and 26, upon which it depends.
Dependent claim 28 requires wherein said activation switch means is a contiguous switch engagement ridge located along the outer surface of said needle guard which could not be found or was not suggested in the prior art of record in combination with the subject matter of claim 1 and 26, upon which it depends.
Dependent claim 29 requires wherein said activation switch means is formed by a plurality of non-contiguous switch engagement ridges located in axial alignment along the outer surface of said needle guard which could not be found or was not suggested in the prior art of record in combination with the subject matter of claim 1 and 26, upon which it depends. 
Dependent claim 30 (and further claims 31-32 by virtue of dependency) requires wherein said drug delivery assembly housing further comprises a second microswitch configured to send an “injection ready” signal to a programmable control system located within the reusable motorized transmission assembly, said “injection ready” signal being generated when the needle guard is moved into said second position over said switch, in which position the needle is fully exposed which could not be found or was not suggested in the prior art of record in combination with the subject matter of claim 1, upon which it depends. 
Dependent claim 34 requires wherein the programmable control system is configured to effect any one of the operations comprising: receiving a wake-up signal from the wake-up switch to wake the device and provide electrical power to the device; receiving a signal from the skin sensor indicating that the needle guard is in proximity to, or in contact with, the skin of a user; in response to receiving such a skin sensor signal, commanding and controlling the drive motor and drive motor gear assembly to cause the drive motor gear to rotate the longitudinal body about its longitudinal axis and thereby cause the distal abutment and the abutment projection to move out of abutment alignment, thereby disengaging the needle brake and allowing free proximal movement of the needle guard to the second, injection ready position; upon receipt of a signal from the activation circuit that the needle guard has reached the second, injection position, command and control the drive motor and drive motor gear assembly to cause the screw threaded piston drive gear to rotate and drive the screw thread towards the plunger; continue to drive the screw thread distally onto the plunger until it is determined that the injection cycle is completed which could not be found or was not suggested in the prior art of record in combination with the subject matter of claim 1, upon which it depends. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ALVARADO whose telephone number is (571)272-5452. The examiner can normally be reached on M-F 8:30am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Nelson Alvarado/				
Junior Examiner	, Art Unit 3783			
11/04/2022

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783